Case 1:18-cv-00668-JTN-SJB ECF No. 23-4 filed 03/13/19 PageID.101 Page 1 of 4




                           EXHIBIT 4
        Case 1:18-cv-00668-JTN-SJB ECF No. 23-4 filed 03/13/19 PageID.102 Page 2 of 4


MILES UHLAR

From:                MILES UHLAR
Sent:                Tuesday, March 05, 2019 4:00 PM
To:                  Matthew Vermetten
Subject:             EEOC v. Georgina's - Stipulated Orders
Attachments:         Draft Stip Order to Compel.docx; Draft Stip Order to Extend ADR Deadine.docx


Matt:

Please let me know if I can sign your name to the attached stipulated orders. First is regarding outstanding discovery,
second is regarding changing the ADR deadline.

Sincerely,

Miles Uhlar
Trial Attorney – EEOC – Detroit Field Office
477 Michigan Ave., Room 865
Detroit, MI 48226
(313) 226‐4620




                                                            1
Case 1:18-cv-00668-JTN-SJB ECF No. 23-4 filed 03/13/19 PageID.103 Page 3 of 4




                 UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MICHIGAN


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                             Case No. 1:18-cv-00668
                   Plaintiff,                Hon. Janet T. Neff


v.

GEORGINA’S LLC,

                   Defendant.
                                         /
Kenneth L. Bird                              Matthew Vermetten (P43425)
Omar Weaver (P58861)                         Pezzetti, Vermetten & Popovits
Miles L. Uhlar (P65008)                      Attorney for Defendant
Attorney for Plaintiff                       600 E. Front Street, Suite 102
477 Michigan Ave., Rm. 865                   Traverse City, MI 49686
Detroit, Michigan 48226                      231-929-3450
(313) 226-4620                               mvermetten@mich-legal.com
miles.uhlar@eeoc.gov
                                         _____________________________/

                     STIPULATED ORDER TO COMPEL

      Upon stipulation of the parties,

      IT IS HEREBY ORDERED that Defendant shall provide full and complete

supplemental answers and responses to Plaintiff’s First Interrogatories and Requests

for Production of Documents by March 15, 2019. The supplemental answers to

interrogatories shall be signed by an appropriate corporate representative. The
Case 1:18-cv-00668-JTN-SJB ECF No. 23-4 filed 03/13/19 PageID.104 Page 4 of 4




supplemental responses to the Requests for Production of Documents shall include

all outstanding documents.

      IT IS SO ORDERED.

                                    ________________________________
                                    Hon. Janet T. Neff
                                    U.S. District Court Judge


APPROVED AS TO SUBSTANCE AND FORM:

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Kenneth L. Bird
Omar Weaver (P58861)
Miles Uhlar (P65008)


By: ____________________
Miles Uhlar (P65008)
477 Michigan Ave, Rm 865
Detroit, MI 48226
(313) 226-4620
Attorneys for Plaintiff

March __, 2019


By: _____________________
Matthew Vermetten (P43425)
Pezzetti, Vermetten & Popovits
600 E. Front Street, Suite 102
Traverse City, MI 49686
(231) 929-3450
Attorney for Defendant

March __, 2019


                                       2
